DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 16-25, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in MPEP 2641.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 

(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding claims 13, 17-25, and 29, each claim of claims 13 and 20-25 recites limitations related to a thickness of a gas, and each claim of claims 17-19 and 29 recites limitations related to a shape of a gas. It is considered that (A) the breadth of the claims 13, 17-25, and 29 of the instant application about the formation of inert gas layer with certain thickness and an inert gas has certain shape, since the inert gas would diffuse naturally and inherently, the shape and thickness of a gas are not measureable and determinable. Both of claims 13, 17-25, and 29 and the specification of the invention do not give any working example (G) of structure or algorithm to perform the simulation, such as how to measure or determine the thickness and the shape of a gas. Regarding (C), no prior art seems to disclose these or similar features. NPL reference “Properties of Matter: Gases” states “Gas is a state of matter that has no fixed shape and no fixed volume.” Regarding (D) and (F), applicant has given no advice on the definition of the inert gas layer, measurement of the thickness of the inert gas layer, and the determination of the shape of an inert gas; and also the specification, at the time the 

Regarding claims 16 and 28, these claims are rejected due to its dependency on a rejected claim as shown above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16-25, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 20-25, the limitations:
 “the thickness of the inert protective gas of each layer is sequentially increased in the radial direction of a center line of the metal or alloy powder beam” in claim 13, 
“the thickness of the first inert protective gas is 1 mm or more” in claims 20-22, and 
“thickness of the inert protective gas: 1-30 mm” in claim 22-24 
are indefinite, because gases would diffuse naturally and inherently, therefore the metes and bounds of “the thickness of the (first) inert protective gas” is unclear without any definition of “gas layer” and “thickness of gas laser” in the claims and specification. 

Regarding claims 16 and 28, these claims are rejected due to its dependency on an indefinite claim as shown above.

Regarding claims 17-19 and 29, the limitations
“first inert protective gas has a cone shape or an inverted cone shape or a cylindrical shape” in claims 17-19; and 
“second inert protective gas has a cylindrical shape or an elliptical cylindrical shape or a convergent cone shape or a divergent cone shape” in claim 29
are indefinite, because gases would diffuse naturally and inherently, and has no fixed shape and no fixed volume, therefore the metes and bounds of the shape of a gas is unclear. In addition, the claims and the specification do not provide how to define the shape of a gas. Therefore, it is unclear how to define, measure, and determinate the shape of the inert protective gas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colin (US 2016/0175929).
Regarding claim 11, Colin teaches a method for laser cladding and forming of a metal or alloy under partial atmosphere protection (See title “process for additive manufacturing of parts by melting or sintering particles of powder(s) using a high-energy beam with powders adapted to the targeted process/material pair”), comprising: 
transporting a metal or alloy powder beam (powder particles 60; see fig.2) by an inert carrier gas to move on a machined surface (surface of support 80) with a focused laser beam (laser beam 195) (see para.[0020] “A first layer 110 of material is formed on a construction support 180 by blowing powder particles 60 in an inert carrier gas through a nozzle 190.”); and 
forming at least one layer of inert protective gas at the outer periphery of the metal or alloy powder beam (see fig.2 and para.[0020] “A first layer 110 of material is formed on a construction support 180 by blowing powder particles 60 in an inert carrier gas through a nozzle 190”. The inert carrier gas is supplied with metal powder to the support, wherein the inert carrier gas covers the metal powder beam during the transporting and on the weld pool.  Therefore, a “layer” of inert gas surrounding the outer periphery of metallic beam.  And para.[0066] “the inventors have seen clearly that it is necessary to have a single powder presenting simultaneously good pourability (as provided by a powder that is coarse and spherical) and with rapid dissolution between individual particles, e.g. ceramic particles and metal particles.” hence the powder is metal.).

    PNG
    media_image1.png
    267
    520
    media_image1.png
    Greyscale

Regarding claim 12, Colin teaches the metal or alloy powder beam (powder particles 60) and the inert carrier gas are coaxial with the focused laser beam (laser beam 195), and spraying directions thereof are consistent (See fig.2, powder particles 60 blew by an inert carrier gas are coaxial with laser beam 195, and the spraying direction of powder and inert carrier gas is same the irradiation direction of laser beam.)

Regarding claim 14, Colin teaches the inert protective gas comprises first inert protective gas, and the first inert protective gas is at the outer periphery of the focused laser beam (See fig.2, powder particles 60 blew by an inert carrier gas via the first orifice 191 and the laser beam 195 irradiate via the second orifice 192. Since orifice 191 is at outer periphery of the second orifice 192, at least a portion of the inert gas is at the outer periphery of the laser beam.)

Regarding claim 15, Colin teaches the inert protective gas comprises first inert protective gas, and the first inert protective gas is at the outer periphery of the focused laser beam (See fig.2, powder particles 60 blew by an inert carrier gas via the first orifice 191 and the laser beam 195 irradiate via the second orifice 192. Since orifice 191 is at outer periphery of the second orifice 192, at least a portion of the inert gas is at the outer periphery of the laser beam.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Colin in view of Zhang (CN 102864451B).
Regarding claim 26, Colin does not explicitly teach the inert protective gas also comprises second inert protective gas, and the second inert protective gas is formed between the focused laser beam and the metal or alloy powder beam.
 However, Zhang teaches in the same filed of a method of laser cladding and forming a metal or alloy (See fig.1 and para.[0001] of translation “The invention relates to a method and a nozzle for improving the effect of laser cladding” and para.[0004]“Laser cladding is high-energy laser surface cladding. Its physical process is that the surface of the substrate is rapidly melted under the irradiation of the high-energy laser beam, and the liquid metal forms a small-scale molten pool. In this molten pool, the original metal, the material and the added powder are mixed to form a new layer of liquid metal.”), comprising supplying inert gas, the inert gas comprising a first inert protective gas and a second inert protective gas (See para.[0008] “a method to improve the effect of laser cladding, using a variety of protective gases in the laser cladding, different protective gases have different pressures”), and the second inert protective gas (the gas supplied from gas channel 4) is formed between a focused laser beam (laser beam 6) and the metal or alloy powder beam (powder supplied from powder channel 3) (see fig.1 and para.[0034] of the translation “One end of the first shielding gas channel 4 is connected with a helium gas adding device, and helium is ejected between the laser and the powder”. At least a portion of the gas supplied from gas channel 4 is formed between the laser beam 6 and the powder beam supplied form powder channel 3.)

    PNG
    media_image2.png
    656
    569
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the method for laser cladding and forming of a metal of Colin with supplying two insert protective gases in the laser cladding processing, and one of the gases is formed between a focused laser beam and the metal or alloy powder beam as taught by Zhang, in order to improve the quality of cladding, while protecting the powder flow field and working environment, and to improve the quality of the cladding layer, reduce cracks, shrinkage porosity, and shrinkage, and improve the compactness of the cladding layer. (para.[0019] of translation of Zhang)

Regarding claim 27, Colin does not explicitly teach the inert protective gas also comprises second inert protective gas, and the second inert protective gas is formed between the focused laser beam and the metal or alloy powder beam.
 However, Zhang teaches in the same filed of a method of laser cladding and forming a metal or alloy (See fig.1 and para.[0001] of translation “The invention relates to a method and a nozzle for improving the effect of laser cladding” and para.[0004]“Laser cladding is high-energy laser surface cladding. Its physical process is that the surface of the substrate is rapidly melted under the irradiation of the high-energy laser beam, and the liquid metal forms a small-scale molten pool. In this molten pool, the original metal, the material and the added powder are mixed to form a new layer of liquid metal.”), comprising supplying inert gas, the inert gas comprising a first inert protective gas and a second inert protective gas (See para.[0008] “a method to improve the effect of laser cladding, using a variety of protective gases in the laser cladding, different protective gases have different pressures”), and the second inert protective gas (the gas supplied from gas channel 4) is formed between a focused laser beam (laser beam 6) and the metal or alloy powder beam (powder supplied from powder channel 3) (see fig.1 and para.[0034] of the translation “One end of the first shielding gas channel 4 is connected with a helium gas adding device, and helium is ejected between the laser and the powder”. At least a portion of the gas supplied from gas channel 4 is formed between the laser beam 6 and the powder beam supplied form powder channel 3.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the method for laser cladding and forming of a metal of Colin with supplying two insert protective gases in the laser cladding processing, and one of the gases is formed between a focused , in order to improve the quality of cladding, while protecting the powder flow field and working environment, and to improve the quality of the cladding layer, reduce cracks, shrinkage porosity, and shrinkage, and improve the compactness of the cladding layer. (para.[0019] of translation of Zhang)

Regarding claim 30, Colin does not explicitly teach the inert protective gas comprises one or more of helium, argon, neon, krypton, and xenon.
However, Zhang teaches in the same filed of a method of laser cladding and forming a metal or alloy (See fig.1 and para.[0001] of translation “The invention relates to a method and a nozzle for improving the effect of laser cladding” and para.[0004]“Laser cladding is high-energy laser surface cladding. Its physical process is that the surface of the substrate is rapidly melted under the irradiation of the high-energy laser beam, and the liquid metal forms a small-scale molten pool. In this molten pool, the original metal, the material and the added powder are mixed to form a new layer of liquid metal.”), comprising supplying inert gas, wherein the inert protective gas comprises one or more of helium, argon, neon, krypton, and xenon (see para.[0009] of translation “Preferably, during laser cladding, helium gas is introduced into one channel of the nozzle as the protective gas”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the inert gas of the method of Colin with using helium as inert gas as taught by Zhang, in order to provide conventional inert gas in the laser cladding process so that prevent the metal from oxidizing at high temperature (para.[0005] of translation of Zhang)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761